FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARIA YOLANDA LUQUIN                            No. 07-71117
 MARTINEZ,
                                                 Agency No. A076-868-819
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Maria Yolanda Luquin Martinez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003), and we deny in part and

dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Luquin Martinez’s motion to

reopen as untimely because it was filed over sixteen months after the BIA’s final

order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and Luquin Martinez does not

argue that any of the regulatory exceptions to the time limitation apply, see 8

C.F.R. § 1003.2(c)(3).

       Luquin Martinez’s contention that she is entitled to relief because her

removal would violate the substantive due process rights of her United States

citizen children is foreclosed. See Urbano de Malaluan v. INS, 577 F.2d 589, 594

(9th Cir. 1978) (observing that the argument that “the deportation order would

amount to a de facto deportation of the child and thus violate the constitutional

rights of the child . . . has been authoritatively rejected in numerous cases”).

       We lack jurisdiction to review the BIA’s refusal to reopen proceedings sua

sponte under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th

Cir. 2002).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




DL/Research                                2                                       07-71117